 



EXHIBIT 10.2
TERMINATION AGREEMENT
     This Termination Agreement (the “Termination Agreement”) dated as of
June 6, 2007 (the “Effective Date”) is an amendment to the Development,
Commercialization and Marketing Agreement (the “Agreement”) dated as of
December 23, 2002 by and between Altus Pharmaceuticals Inc. (the successor in
interest to Altus Biologics Inc.), a Delaware corporation, with its principal
office at 125 Sidney Street, Cambridge, MA 02139 USA (“ALTUS”) and Dr. Falk
Pharma GmbH, a German corporation, with its principal office at
Leinenweberstrasse 5, 79041 Freiberg Germany (“FALK”).
BACKGROUND
     The Parties have concluded that it is in their strategic interest to
discontinue their collaboration and terminate the Agreement. This Termination
Agreement sets forth the terms and conditions applicable to such termination as
well and any rights and obligations that survive such termination. All
capitalized terms not expressly defined in this Termination Agreement shall have
the meaning assigned to them in the Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:
ARTICLE 1.
TERMINATION
     1.1 Effective Date. As of the Effective Date, the Agreement is terminated,
and except as expressly provided for in Section 1.3 below, all licenses, rights
and obligations of the Parties under the Agreement are terminated.
     1.2 Payments. ALTUS agrees to make the following payments on the following
dates to FALK:

  1.2.1   Five Million Euros (€5,000,000) thirty (30) days following the
Effective Date.     1.2.2   Two Million Euros (€2,000,000) on the first
anniversary of the Effective Date.

1



--------------------------------------------------------------------------------



 



  1.2.3   Two Million Euros (€2,000,000) on the second anniversary of the
Effective Date.     1.2.4   Three Million Euros (€3,000,000) on the third
anniversary of the Effective Date.

ALTUS shall have the option, in its discretion, to prepay the payments set forth
in clauses 1.2.2, 1.2.3, and 1.2.4. Any late payments shall accrue interest, to
the extent permitted by applicable law, with such interest payment calculated at
the Prime rate as reported in the Wall Street Journal.
     1.3 Surviving Obligations. Notwithstanding Article 14 of the Agreement, the
sole surviving rights and obligations of the Parties shall consist of:

  1.3.1   The express rights and obligations of the Parties under this
Termination Agreement.     1.3.2   The obligations and rights of the Parties set
forth in the Agreement in Articles 10, 15 (solely as to Losses arising out of
the surviving rights and obligations after the Effective Date), and 16, and in
Sections 17.1, 17.4, 17.5, 17.6, 17.7, 17.8, 17.9, 17.10, 17.11, 17.12, 17.13
and 17.14.

     1.4 Return or Destruction of Confidential Information; Transfer of
Regulatory File and Orphan Medicinal Product Designation. FALK agrees to deliver
copies of all written communications with the EMEA in its files pertaining to
the Licensed Product within thirty (30) days of receiving the payment specified
in subsection 1.2.1 above (the “First Payment”). FALK agrees to make all
reasonable efforts within its control to assign and transfer, to the extent
permitted under applicable law, to ALTUS or its designee within ninety (90) days
of the First Payment, the July 22, 2004 Orphan Medicinal Product Designation
granted to FALK by the EMEA with respect to the Licensed Product and any
amendments thereto. Each of the Parties agrees to return or destroy all other
Confidential Information of the other Party in its possession within thirty
(30) days of the First Payment, subject to ALTUS having the right to retain any
Confidential Information of Falk that is the subject of the license grant in
Section 1.5.1, below.
1.5 Freedom to Operate.

  1.5.1   FALK hereby grants ALTUS a fully-paid, perpetual, worldwide
non-exclusive license, with the right to sublicense, under (a) any Confidential
Information or know-how provided to ALTUS under the Agreement in connection with
the Licensed Product prior to the date of this Termination Agreement or (b) any
patent or patent rights arising out of the Agreement and existing as of the date
of

2



--------------------------------------------------------------------------------



 



      this Termination Agreement for making, using, importing or selling or
offering to sell the Licensed Product.

  1.5.2   For avoidance of doubt, the license grant in Section 1.5.1 does not
obligate FALK to transfer any information, know-how or technology to ALTUS.

     1.6 Due Authority. Each Party represents and warrants that it possesses the
requisite corporate right, power and authority to execute and deliver this
Termination Agreement and to perform its obligations under this Termination
Agreement.
     1.7 Mutual Releases.

  1.7.1   As a material inducement to enter into this Termination Agreement, and
for the good and valuable consideration described herein, ALTUS hereby releases
and forever discharges FALK, its affiliates and subsidiaries, and the
representatives, agents, servants, officers, directors, and employees of the
foregoing, from any and all actions, causes of action, costs, damages, losses,
claims, liabilities or demands, of whatsoever character, nature, and kind,
whether known, unknown, suspected, or unsuspected, matured or contingent,
whether specifically mentioned herein or not, which ALTUS now owns or holds, or
any time heretofore held or owned, by and between the Parties hereto arising
directly or indirectly from and/or in connection with the Agreement.     1.7.2  
As a material inducement to enter into this Termination Agreement, and for the
good and valuable consideration described herein, FALK hereby releases and
forever discharges ALTUS, its affiliates and subsidiaries, and the
representatives, agents, servants, officers, directors and employees of the
foregoing, from any and all actions, causes of action, costs, damages, losses,
claims, liabilities or demands, of whatsoever character, nature, and kind,
whether known, unknown, suspected, or unsuspected, matured or contingent,
whether specifically mentioned herein or not, which FALK now owns or holds, or
any time heretofore held or owned, by and between the Parties hereto arising
directly or indirectly from and/or in connection with the Agreement.

[Signatures on next page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Termination
Agreement as of the date set forth above.

          ALTUS PHARMACEUTICALS, INC.
      By:   /s/ Sheldon Berkle         Name:   Sheldon Berkle        Title:  
President and Chief Executive Officer        DR. FALK PHARMA GMBH
      By:   /s/ Ursula Falk         Name:   Ursula Falk        Title:   Managing
Director       

4